Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 7-11 and 19-34, 38, and 39 are pending in the current application.
Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 7-10, 19-33, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs (US 2004/0203149) in view of DiLeo (US 2005/0211615), as evidenced by Lin (US 2011/0068002).
With regard to Claims 7, 38, and 39, Childs discloses a composite material that comprises a support member that has a plurality of pores extending through the support member, and located in the pores of the support member, and filling the pores of the support member, a macroporous cross-linked gel (Abstract). Childs discloses a method comprising the step of contacting at a first flow rate a first fluid comprising a substance with a composite material ([0066], [0067], the composite material may be used as a separating medium by the presence of reactive functional groups in the macroporous gel such that when a liquid containing the particular molecule or ion is passed through the composite material (contacting at a first flow rate a first fluid comprising a substance with a composite material) the ligand or specific binding site interacts with the molecule or ion enough to adsorb it). Childs discloses adsorbing or absorbing a portion of the substance onto the composite material ([0067]).
Childs discloses wherein the composite material comprises a support member, comprising a plurality of pores extending through the support member, and a cross-linked gel, wherein the cross-linked gel is located in the pores of the support member (Abstract).

If the gel is a neutral hydrogel or a charged hydrogel for which water is the swelling medium, the resulting supported macroporous gel is normally quite hydrophilic. Examples of suitable hydrophilic hydrogels include cross-linked gels of copolymers of acrylamido-2-methyl-1-propanesulfonic acid (AMPS) with acrylamide (AAM) ([0076]). 
While Childs does not explicitly state that AMPS comprises a cation exchange functionality, this property of AMPS is known from at least Lin ([0037], [0051]).
In some embodiments, the various stimuli response systems can be combined to offer gels that respond to more than one stimulus ([0099]). An example of such a combined system can be prepared by combining a charged polymer with a hydrophobic monomer ([0099]) (a second monomer comprises hydrophobic functionality).
The macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used), changes in solution pH (when weak acids or bases are used), and changes in temperature (when hydrophobic monomers are used) ([0092], [0095], [0099]).
Variations in salt concentration will control changes in pore-size in macroporous gels that comprise weak and strong acids and bases ([0091]-[0092]). When a liquid containing the particular molecule or ion is passed through the composite material, the ligand or specific charged binding site interacts with the molecule or ion enough to adsorb it ([0067]). It is possible to subsequently desorb the captured molecule or ion 
Furthermore, variations in pH or temperature evoke a strong response from the appropriate macroporous gels, while changes in salt concentrations and light intensity evoke a slightly smaller response ([0102]). Therefore, Childs provides motivation for one of ordinary skill in the art to combine a hydrophobic monomer and charged monomer in a macroporous gel in order to take advantage of stronger responses and higher binding activity associated with temperature changes when using a hydrophobic monomer, while offering a gel that responds to more than one stimulus.
Childs discloses that macroporous gels that comprise hydrophobic monomers may include monomers such as N-tert-butyl-acrylamide ([0095]). While Childs is silent to N-tert-butyl-acrylamide being used as a second monomer comprising hydrophobic functionality in a cross-linked gel comprising a polymer derived from AMPS (Claims 7, 38, and 39), it would have been obvious to one of ordinary skill at the time the invention was made to include N-tert-butyl-acrylamide as a second monomer comprising hydrophobic functionality, since Childs discloses that (1) various stimuli response systems can be combined to offer gels that respond to more than one stimulus, such as by combining a charged polymer with a hydrophobic monomer, (2) since the macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used) and changes in temperature (when hydrophobic monomers are used), and (3) variations in pH or temperature evoke a strong response whereas changes in salt concentrations evoke a 
Childs notes that monomers that can impart hydrophilicity to a hydrogel include acrylamide, isopropylacrylamide and vinylpyrrolidone ([0076]). Childs notes that hydrophilic composite materials are preferred as they provide better flow characteristics and impart anti-fouling tendencies to the membranes ([0076]).
However, modified Childs is silent to the third monomer being diacetone acrylamide.
DiLeo discloses a porous substrate capable of adsorptive filtration which is useful as a chromatography media for the selective filtration of desired species including biomolecules such as proteins and DNA fragments (Abstract). DiLeo discloses that the porous substrate material has a porous hydrogel layer ([0018]). DiLeo discloses that hydrophilic monomers for the hydrogel layer include acrylamide monomers, N-vinyl-pyrrolidones, and diacetone acrylamide ([0079]).
DiLeo establishes equivalency of N-vinyl-pyrrolidones and diacetone acrylamide for use as a hydrophilic monomer in a hydrogel. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the third monomer to be diacetone acrylamide, as taught by DiLeo, to provide better flow characteristics and impart anti-fouling tendencies. 
With regard to Claim 8
With regard to Claim 9, Childs discloses wherein the substance is a biological molecule or biological ion ([0067], [0119]).
With regard to Claim 10, Childs discloses wherein the biological molecule or biological ion is selected from the group consisting of albumins, lysozyme, viruses, cells, gamma-globulins of human and animal origins, immunoglobins of human and animal origins, proteins of recombinant and natural origins, polypeptides of synthetic and natural origins, interleukin-2 and its receptor, enzymes, monoclonal antibodies, trypsin and its inhibitor, cytochrome C, myoglobin, myoglobulin, alpha-chymotrypsinogen, recombinant human interleukin, recombinant fusion protein, nucleic acid derived products, DNA of synthetic and natural origins, and RNA of synthetic and natural origins ([0119]).
With regard to Claim 19, Childs discloses wherein the composite material is a membrane ([0025], porous support member can be in the form of a membrane).
With regard to Claim 20, Childs discloses wherein the fluid flow path of the first fluid is substantially through the macropores of the composite material ([0024]).
With regard to Claims 21 and 22, Childs discloses wherein the first fluid is a buffer (Claim 21) and wherein the pH of the first fluid is about 5.5 or about 8 (Claim 22) ([0160], in the case of protein separation experiments with a positively charged composite material (e.g., AMPS of Claim 7), the experiments were performed using a Tris-buffer solution with pH of 7.8 (Claim 21: buffer; Claim 22: pH of about 8).
With regard to Claims 23 and 24, modified Childs is silent to wherein the first fluid comprises a salt (Claim 23), wherein the salt is selected from the group consisting of glycine-HCl, NaCl, and NH4Cl (Claim 24).

In some embodiments, the various stimuli response systems can be combined to offer gels that respond to more than one stimulus ([0099]). An example of such a combined system can be prepared by combining a charged polymer with a hydrophobic monomer ([0099]) (a second monomer comprises hydrophobic functionality).
The macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS in Claim 7) are used), changes in solution pH (when weak acids or bases are used), and changes in temperature (when hydrophobic monomers are used) ([0092], [0095], [0099]).
Variations in salt concentration will control changes in pore-size in macroporous gels that comprise weak and strong acids and bases ([0091]-[0092]). When a liquid containing the particular molecule or ion is passed through the composite material, the ligand or specific charged binding site interacts with the molecule or ion enough to adsorb it ([0067]). It is possible to subsequently desorb the captured molecule or ion when the environment around the composite material is subsequently altered (i.e., varying the salt concentration to change the pore-size) ([0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for wherein the first fluid comprises a salt (Claim 23), wherein the salt is selected from the group consisting of glycine-HCl, NaCl, and NH4Cl (Claim 24
With regard to Claim 25, Childs discloses wherein the concentration of the substance in the first fluid is about 0.2 mg/mL to about 10 mg/mL ([0160], in the case of protein separation experiments with a positively charged composite material (e.g., AMPS of Claim 7), the experiment may be performed with 0.4 to 0.5 mg/mL bovine serum albumin (BSA).
With regard to Claim 26, modified Childs is silent to wherein the first flow rate is up to about 50 bed volumes/min.
Childs discloses that in the case of protein separation experiments with a positively charged composite material (e.g., AMPS of Claim 7), the experiment may be performed at a flow rate between 1 and 5 ml/min ([0160]). Furthermore, Childs discloses several examples in which the volume of the membrane was between 0.467 ml and 0.501 ml ([0037], [0045]-[0047]). Therefore, Childs suggests a first flow rate of about 2 -10 bed volumes/min (1 mL/min / 0.501 mL/bed volume = 1.99 BV/min).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for wherein the first flow rate in the method of modified Childs is up to about 50 bed volumes/min, in order to effect protein adsorption and desorption from the composite material of modified Childs.
With regard to Claim 27
With regard to Claims 28, 29, and 30, Childs discloses wherein the fluid flow path of the second fluid is substantially through the macropores of the composite material (Claim 28), wherein the second fluid is a buffer (Claim 29), wherein the second fluid comprises a salt (Claim 30) ([0024], [0160], all liquid that passes through the composite material must pass through the macroporous gel which fills the pores of the support; BSA was desorbed from the respective membranes using 5 cm head pressure or a controlled pressure of compressed nitrogen of TRIS-buffer solution containing 1 M NaCl (wherein the second fluid is a buffer and comprises a salt).
With regard to Claims 31, 32, and 33, Childs discloses all the limitations in the claims as set forth above. Childs discloses contacting at a second flow rate a second fluid with the substance adsorbed or absorbed onto the composite material, thereby releasing a first portion of the substance from the composite material, wherein the second fluid is a buffer, wherein the second fluid comprises a salt ([0160], see Claims 27, 29, and 30). However, Childs is silent to contacting at a third flow rate a third fluid with the substance adsorbed or absorbed onto the composite material, thereby releasing a second portion of the substance from the composite material, wherein the third fluid is a buffer, wherein the third fluid comprises a salt.
Nevertheless, dividing the elution step of [0160] into two steps would yield nothing more than predictable results of eluting BSA with TRIS-buffer solution comprising 1 M NaCl or eluting lysozyme with MES-buffer solution comprising 1 M NaCl.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to contact at a third flow rate a third fluid with the substance Claim 31), wherein the third fluid is a buffer (Claim 32), wherein the third fluid comprises a salt (Claim 33), since dividing the elution step of [0160] into two steps would yield nothing more than predictable results of eluting BSA with TRIS-buffer solution comprising 1 M NaCl.


















Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs (US 2004/0203149) in view of DiLeo (US 2005/0211615), as evidenced by Lin (US 2011/0068002), as applied to the claims above, and in further view of Liu (“Recovery and purification process development for monoclonal antibody production”).
With regard to Claim 11, Childs discloses all the limitations in the claims as set forth above. Childs discloses that composite materials of the invention are suitable for the separation of biomolecules such as monoclonal antibodies ([0119]). However, Childs is silent to wherein the first fluid is a clarified cell culture supernatant.
Liu discloses purification methods for monoclonal antibody production. Liu discloses that a procedure for purifying antibodies includes passage of clarified cell culture supernatant containing antibodies over a chromatography matrix under which conditions the antibodies bind and unwanted components such as host cell proteins and cell culture media components flow through the matrix; the binding interaction between the antibodies and chromatography matrix is reversible (P484/C2/Affinity chromatography).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for wherein the first fluid of Childs is a clarified cell culture .
Claims 7 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs (US 2004/0203149) in view of Woonton (US 2012/0052550) and Wickert (US 2010/0311850), as evidenced by Lin (US 2011/0068002).
With regard to Claims 7 and 34, Childs discloses a composite material that comprises a support member that has a plurality of pores extending through the support member, and located in the pores of the support member, and filling the pores of the support member, a macroporous cross-linked gel (Abstract). Childs discloses a method comprising the step of contacting at a first flow rate a first fluid comprising a substance with a composite material ([0066], [0067], the composite material may be used as a separating medium by the presence of reactive functional groups in the macroporous gel such that when a liquid containing the particular molecule or ion is passed through the composite material (contacting at a first flow rate a first fluid comprising a substance with a composite material) the ligand or specific binding site interacts with the molecule or ion enough to adsorb it). Childs disclose adsorbing or absorbing a portion of the substance onto the composite material ([0067]).
Childs discloses wherein the composite material comprises a support member, comprising a plurality of pores extending through the support member, and a cross-linked gel, wherein the cross-linked gel is located in the pores of the support member (Abstract).
In the embodiments where the macroporous gel bears a charge, the combination of macropore surface charge and of controlled macropore size produces a composite 
If the gel is a neutral hydrogel or a charged hydrogel for which water is the swelling medium, the resulting supported macroporous gel is normally quite hydrophilic. Examples of suitable hydrophilic hydrogels include cross-linked gels of copolymers of acrylamido-2-methyl-1-propanesulfonic acid (AMPS) with acrylamide (AAM) ([0076]). 
While Childs does not explicitly state that AMPS comprises a cation exchange functionality, this property of AMPS is known from at least Lin ([0037], [0051]).
In some embodiments, the various stimuli response systems can be combined to offer gels that respond to more than one stimulus ([0099]). An example of such a combined system can be prepared by combining a charged polymer with a hydrophobic monomer ([0099]) (a second monomer comprises hydrophobic functionality).
The macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used), changes in solution pH (when weak acids or bases are used), and changes in temperature (when hydrophobic monomers are used) ([0092], [0095], [0099]).
Variations in salt concentration will control changes in pore-size in macroporous gels that comprise weak and strong acids and bases ([0091]-[0092]). When a liquid containing the particular molecule or ion is passed through the composite material, the ligand or specific charged binding site interacts with the molecule or ion enough to adsorb it ([0067]). It is possible to subsequently desorb the captured molecule or ion when the environment around the composite material is subsequently altered (i.e., varying the salt concentration to change the pore-size) ([0067]).

Childs discloses that macroporous gels that comprise hydrophobic monomers may include monomers such as N-tert-butyl-acrylamide ([0095]). It would have been obvious to one of ordinary skill at the time the invention was made to include N-tert-butyl-acrylamide as a second monomer comprising hydrophobic functionality, since Childs discloses that (1) various stimuli response systems can be combined to offer gels that respond to more than one stimulus, such as by combining a charged polymer with a hydrophobic monomer, (2) since the macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used) and changes in temperature (when hydrophobic monomers are used), and (3) variations in pH or temperature evoke a strong response whereas changes in salt concentrations evoke a slightly smaller response, suggesting higher binding activity associated with temperature changes.
However, modified Childs is silent to the second monomer being N-phenylacrylamide (Claims 7 and 34).
Woonton disclose a method for isolating proteins from a solution containing the proteins (Abstract). The present invention also relates to cross-linked hydroxylic 
Therefore, one of ordinary skill in the art would be motivated to select N-phenylacrylamide over the hydrophobic monomer examples including N-tert-butyl acrylamide provided in Childs since temperature responsive ion exchange materials in which N-phenylacrylamide has been incorporated show improved temperature sensitivity and retention capacity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use N-phenylacrylamide as the second monomer of the composite material of modified Childs (Claims 7 and 34), as taught by Woonton, since N-phenylacrylamide is a hydrophobic monomer that may be employed as a co-monomer to manufacture temperature responsive ion exchange materials with improved temperature sensitivity and retention capacity.
Childs discloses that polymerizable monomers that have biological affinity to a target biomolecule may include a vinyl or acryl group with at least one reactive functional group ([0067], [0068]). Childs discloses that the reactive functional group may be a hydroxyl group ([0073]). However, modified Childs is silent to the third monomer being [tris(hydroxymethyl)methyl] acrylamide (Claims 7 and 34).
Wickert discloses porous polymeric resins which have reactive groups selected from an acidic group or a salt thereof (Abstract). These polymeric resins may be used 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the third monomer of modified Childs to be [tris(hydroxymethyl)methyl] acrylamide (Claims 7 and 34), as taught by Wickert, to offer a hydrogel with a hydroxy reactive group that can react directly with a target compound in addition to the charged and hydrophobic functionalities of modified Childs.
Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive. 
With regard to the First and Second Rejections, Applicant argues on Pages 7-8 of the Remarks that while Childs merely taches methods of using generic composite materials, including several types of hydrogels, Childs does not teach or suggest the use of the claimed three-monomer combination. In particular, Applicant argues, Childs is silent regarding the use of some of the monomers specified in the instant claims for selection as the second monomer, namely ethylene glycol phenyl ether methacrylate 
In response, while the Examiner agrees with Applicant that Childs is silent to the second monomer being ethylene glycol phenyl ether methacrylate and N-phenyl acrylamide, the Examiner notes that Applicant has not argued against the rejection of the second monomer being N-tert-butyl acrylamide, as suggested by Childs. In addition, while Childs does not teach any of the specific third monomers, Childs does teach the use of monomers that can impart hydrophilicity to a hydrogel include acrylamide, isopropylacrylamide and vinylpyrrolidone ([0076]). Childs notes that hydrophilic composite materials are preferred as they provide better flow characteristics and impart anti-fouling tendencies to the membranes ([0076]).
Applicant argues on Page 8 that DiLeo teaches a porous substrate capable of absorptive filtration. Applicant argues that DiLeo provides a lengthy list of hydrophilic monomers for formation of hydrogels, including acrylamide monomers and diacetone acrylamide. Applicant argues that DiLeo is completely silent regarding the particular acrylamide monomers specified in the instant claims for selection as the third monomer other than diacetone acrylamide. Applicant argues that while diacetone acrylamide is included in the lengthy list of possible monomer choices in [0079] of DiLeo, there is no guidance that would lead one of ordinary skill in the art to select the particular monomer combinations instantly claimed. Applicant argues that, therefore, there is no teaching, suggestion, or motivation in the combination of Childs and DiLeo that would lead one of ordinary skill in the art to pursue the subject matter of the instant claims.
Claim 7, as provided above.
With regard to the Third Rejection, Applicant argues that Woonton teaches the use of N-phenylacrylamide as a hydrophobic monomer, and there is no teaching, suggestion, or motivation in the combination of Childs, Lin, and Woonton that would lead one of ordinary skill in the art to select the particular species of third monomers. Applicant argues that Wickert teaches the use of diacetone acrylamide as one of many possible monomer choices. Applicant argues that, based on the combined teachings of Childs, Lin, Woonton, and Wickert, one of ordinary skill in the art would have been presented with a large number of variables, but no guidance as to the desirability of the particular composite material components in the method as claimed. 
Claims 7 and 34 over Childs, Lin, Woonton, and Wickert is directed to [tris(hydroxymethyl)methyl] acrylamide as the third monomer, and not diacetone acrylamide as argued. As a result, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/           Primary Examiner, Art Unit 1777